Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heidi A Boehlefeld on 7/12/2021.

The application has been amended as follows: 

15. (currently amended) A method of manufacturing a tyre according to claim 1, the tyre comprising a tread portion, wherein the tread portion comprises a groove which is oriented at an angle between +45 and -45 degrees with respect to the rolling direction of the tyre, the groove having a depth extending in the radial dimension, wherein the groove comprises a plurality of protrusions extending along the direction of the groove, the number of said protrusions being greater or equal to 3, wherein each of said protrusions has a length in the direction of the groove, a width perpendicular to its length and a height, wherein each of said protrusions has a length of at least 75% of the circumferential length of the tyre tread, wherein the groove comprises a groove bottom and a groove wall, and said protrusions extend from the groove bottom in the radial dimension, wherein in a cross-sectional view, each of said protrusions has a height relative to the groove depth which is > 45 to <100%; and wherein the method comprises comprising the steps of:
 - providing a mold, the mold comprising an element which is the mirror image of [a] the groove comprising [a] the plurality of protrusions;
 - placing an uncured tyre into the mold, containing an uncured tread adapted to be vulcanized into a tread pattern with [a] the groove with [a] the plurality of protrusion; 
- vulcanizing the uncured tyre in the mold, thereby obtaining a vulcanized tyre having [a] the groove comprising [a] the plurality of protrusions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior arts on record, Tetsuhiko (EP1075970B1), Takano (WO2011077562A1), Byrne (US 2016/0318353), fail to disclose or properly suggest, the number of said protrusions being greater or equal to 3, and wherein the groove comprises a groove bottom and a groove wall, and said protrusions extend from the groove bottom in the radial dimension, wherein in a cross-sectional view, each of said protrusions has a height relative to the groove depth which is > 45 to <100%. Claims 4-5, and 7-15 are dependent on claim 1 and hence, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749